The indictment in this case was proper in form and substance. It contained two counts, (1) charged the defendant with distilling, etc., alcoholic, spirituous, malted or mixed liquors or beverages; (2) the unlawful possession of a still to be used for the purpose of manufacturing or distilling prohibited liquors or beverages, contrary to law.
There was no dispute or conflict in the evidence, which consisted solely of the testimony of the witnesses for the State. The defendant offered none.
The State's testimony was full and complete and made out the case in its every detail. No special written charges were requested, nor was any exception reserved to the action of the court in overruling and denying the motion for a new trial.
Upon this appeal no question of merit is presented, and such insistences as are attempted need no discussion.
The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.